Citation Nr: 1428036	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-30 769	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1971 to August 1972, during the Vietnam Era. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO.  

The Board remanded the issue for additional development of the record in August 2010.

The March 2008 rating decision continued a 30 percent rating for the service-connected residuals of a gunshot wound to the left hand and a 40 percent rating for the service-connected enucleation of the right eye and denied the claims of entitlement to a TDIU rating and service connection for subdural hematoma.  The Veteran filed a timely appeal as to the claim for a TDIU rating. 

As noted in the August 2010 remand, the Veteran submitted a Substantive Appeal for the claims for increased ratings for the service-connected residuals of a gunshot wound to the left hand and for enucleation of the right eye. The RO accepted the VA Form 9 as a timely Notice of Disagreement (NOD). 

A Statement of the Case (SOC) was issued in May 2009 for the increased rating claims.  However, the Veteran did not perfect an appeal in a timely fashion. As such, the Board does not have jurisdiction of these issues. 38 C.F.R. §§ 20.200, 20.302 (2009). 

In June 2010, the Veteran, sitting at the RO, testified at a hearing before the undersigned Veterans Law Judge.  A copy of a transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.    


FINDINGS OF FACT

The service-connected disabilities manifested by enucleation of the right eye, the residuals of gunshot wound of the left hand, and the residual gunshot wound scar of the left hand are shown as likely as not to preclude the Veteran from securing and following substantially gainful employment consistent with educational level and previous work history. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

In light of the favorable determination to grant an award of a TDIU rating,
VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.


Analysis

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of one 60 percent disability, disabilities of common etiology or accident, and injuries incurred in action will be considered a single disability.  38 C.F.R. § 4.16(a).

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

In June 2007, the Veteran's claim for a TDIU rating was received.  During the current appeal period the Veteran has been service connected for the following disabilities: right eye enucleation, rated as 40 percent disabling, the residuals of gunshot wound of the left hand rated as 30 percent disabling, and a residual scar of the gunshot wound of the left hand rated 10 percent disabling.  The Veteran has had a combined rating of 60 percent from April 4, 1993.  

In a rating decision in February 1973, the Veteran was granted service connection for disabilities of his right eye and left hand based on the RO's determination that the service-connected disabilities were related to a hunting accident involving a gunshot wound injury during service.  

Therefore, all three service-connected disabilities share a common etiology and are considered to be one disability with a rating, when combined, of 60 percent.  Thus, the Veteran does meet the percentage criteria laid out in 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board finds that the weight of the evidence shows that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

During the hearing in June 2010, the Veteran testified that he had an employment background in construction and previously worked as a repair technician with swimming pools.  He reported having a tenth grade education and not having any clerical skills.  The Veteran's spouse testified that his nonservice-connected epilepsy was well controlled and did not interfere with his ability to be employed.  

In a letter in April 2007, the Veteran's former employer stated that he could not perform his duties as a pool technician nor was he able to do construction work due to his left hand and arm weakness.  

In November 2007, the Social Security Administration granted the Veteran disability benefits based on both his service-connected and nonservice-connected disabilities.  

On VA examination in March 2008, the examiner noted that the Veteran was able to be gainfully employed until he developed subdural hematoma and underwent a right craniotomy and evacuation of the hematoma.  He was taking multiple medications for seizures and had developed weakness in the left hand grip and over a 50 percent of loss power in the left hand and could not work.  The examiner concluded that, because of the Veteran's subdural hematoma, severe headaches, and functional impairment in the left arm, the Veteran was unable to continue his job repairing pools and doing construction.  

The Board finds the March 2008 VA opinion to be highly probative as the examiner considered the nature of the Veteran's left hand disability as well as his education, special training, and previous work experience, in determining that his left hand disability rendered him unemployable.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

To the extent that the VA examiner associated some of the Veteran's left hand disability to his nonservice-connected subdural hematoma and epilepsy, the opinion serves to identify the Veteran's overall dysfunction of the left hand as placing significant restrictions on his employment.  

In this regard, the Board notes that when it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, as in the instant case, such signs and symptoms must be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board also acknowledges that there are unfavorable VA opinions of record dated in January 2008 and three separate VA opinions dated in September 2010.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board does not find any of these opinions to be probative as none of the examiners fully addressed the combination of the restrictions placed on the Veteran by his left hand disabilities and right eye disability in light of his limited background manifested by a 10th grade education and  prior work experience in construction and as a pool repairmen.  

On VA examination in January 2008, the examiner opined that the Veteran should not be precluded from light/sedentary employment with minimal requirements for lifting heavy material or for applying large amount of pressure/force with his left hand.  On VA examinations in September 2010 for the left hand, the examiner concluded that residuals of the gunshot wound of the left hand and the residual scar did not preclude sedentary employed that did not require the use of both hands or vision of both eyes.  On VA examination in September 2010 for the left eye, the examiner concluded that the right eye disability should not preclude sedentary employment except when binocular vision was required.  

In considering the record in its entirety, the Board finds that the evidence shows that the combined impact of the service-connected right eye enucleation, the residuals of gunshot wound of the left hand, and residual scar of the gunshot wound of the left hand as likely as not prevent the Veteran from obtaining and retaining substantially gainful employment when his education and work background are considered.  

In resolving all reasonable doubt in the Veteran's favor, entitlement to a TDIU rating is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   


ORDER

Entitlement to a TDIU rating is granted, subject to the regulations governing the award of monetary benefits. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


